Citation Nr: 1229557	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a tinnitus disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a hepatitis disability.  

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for a hip disability, to include as secondary to service-connected lumbar spine disability.  

6.  Entitlement to service connection for a residuals of a jaw injury disability, to include temporomandibular joint syndrome (TMJ).  

7.  Entitlement to service connection for a left shoulder disability.  

8.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to October 31, 2006, and as 40 percent disabling thereafter. 

9.  Entitlement to an effective date earlier than September 30, 2002, for the award of service connection for a lumbar spine disability.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Although the Veteran initially requested a hearing before the Board, in an April 2012 written submission he withdrew his hearing request.  See 38 C.F.R. §20.704 (2011). 

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim for PTSD has indicated treatment for dysthymic disorder.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2011).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

In the instant case, the Board finds that following the December 1982 denial of service connection for hepatitis, service treatment records for the Veteran's hospitalization for hepatitis were newly received.  Therefore, the newly received service treatment records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Veteran's claim will be reviewed on a de novo basis.  Therefore, the issue is as shown on the first page of the decision.

In addition, the Board observes that the Veteran has referred to a dental condition; however, his symptoms have focused on his jaw, and as such the claim has been recharacterized as one of entitlement to service connection for a residuals of a jaw injury disability, to include TMJ, as described most recently by his representative.  

The issues of entitlement to service connection for a left knee disability; a hip disability; residuals of a jaw injury, to include TMJ; and a left shoulder disability; entitlement to an increased rating for lumbar spine disability rated as 20 percent disabling prior to October 31, 2006, and 40 percent thereafter; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced tinnitus in service and ever since.

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor of having witnessed stacks of coffins at the mortuary, during a time when hostile activity was present is consistent with the places, types, and circumstances of his service and is satisfactorily established by lay evidence. 

3.  The Veteran's response to the claimed stressor event involved a psychological or psycho-physiological state of fear and helplessness.

4.  The Veteran is currently diagnosed as having PTSD, and his PTSD symptoms have been attributed to his claimed in-service stressor by a VA psychologist. 

5.  The Veteran has not reported current symptomatology or treatment for hepatitis, and does not have a current hepatitis disability.

6.  A December 1982 rating decision denying service connection for a lumbar spine disability was not appealed, and became final.  Subsequently received service treatment records do not pertain to the lumbar spine.  On September 30, 2002, the Veteran next filed his claim to reopen his claim of entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Giving the benefit of the doubt to the Veteran, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3) (2011). 

3.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for entitlement to an effective prior to September 30, 2002, for the grant of service connection for a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.157 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

With respect to the Veteran's claims of entitlement to service connection for tinnitus, and for an acquired psychiatric disability, to include PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues of entitlement to service connection for tinnitus, and for an acquired psychiatric disability, to include PTSD given the favorable nature of the Board's decision.

With respect to the Veteran's claim of entitlement to service connection for hepatitis, VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In February 2003, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  The letter did not include a description of VA's practices in assigning disability ratings and effective dates; however, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision where the preponderance of the evidence is against the Veteran's claim for service connection, and no disability rating or effective date is being assigned, or is to be assigned.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board notes that, in the present case, initial notice was issued prior to the July 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to hepatitis have been obtained and are associated with the Veteran's claims files.  Service treatment records, as well as VA and non-VA medical records are associated with the claims folder.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a hepatitis disability.  The Veteran has not identified any treatment for hepatitis since service, nor provided any evidence of current symptomatology regarding hepatitis.  The Board finds the record does not reflect evidence of a current hepatitis disability, nor evidence of persistent or recurrent symptoms of hepatitis, therefore a remand for an examination and/or opinion is not necessary to decide this appeal.  See 38 C.F.R. § 3.159(c)(4) (2011).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, because the Veteran has not identified any current treatment for hepatitis, nor any complaints of persistent or recurrent symptomatology regarding hepatitis, the standards of McLendon are not met in this case.  Id.  The Board does not consider abstaining from alcohol consumption, and inability to donate blood as constituting symptomatology.  As such, no VA examination is necessary in order to make a decision on this claim.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim of entitlement to service connection for hepatitis is warranted.  

Regarding the claim of entitlement to an earlier effective date for the award of service connection for a lumbar spine disability, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The Veteran was awarded service connection for his lumbar spine disability.  Since this appeal arises from the Veteran's disagreement with the effective date assigned following the award of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Veteran has not identified any evidence needed to substantiate his claim, and a VA examination is not warranted in this regard.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42,600 (June 4, 2002); 68 Fed. Reg. 27,630 (May 30, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).  

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Given the Veteran's personnel records indicating service with a Temporary Duty Assignment in Southeast Asia from July 17, 1965, to September 16, 1965, together with a service treatment record that references the Veteran's experiences in Vietnam, and numerous credible lay statements submitted regarding such service, the Board finds the evidence to be at least in a state of relative equipoise in showing that the Veteran as likely as not set foot in the Republic of Vietnam in 1965.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.313.  As such, the Veteran is presumed to have been exposed to Agent Orange. 

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus due to in-service noise exposure.  He specifically explained that noises from bombs and howitzers were intensely loud, such that he would plug his ears with cotton in order to sleep.  He indicated, however, that he did not always plug his ears with cotton, and as a result he experienced sporadic ringing in his ears ever since service.  He described that when the ringing occurred, he was unable to hear anything else.  He indicated that although the ringing occurred intermittently, it occurred several times monthly.  

Service treatment records show that the Veteran experienced labyrinthitis in service, and his representative has suggested this tends to show that the tinnitus was incurred in service.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board considers the Veteran competent to report the ringing in his ears that he experienced in service, and the noise exposure that he has experienced.  The Board finds that the Veteran consistently reported his experiences in service with excessive noise exposure while working on an Air Base.  His reports were detailed and consistent, and as such his statements are considered credible, and afforded probative value.  Similarly, the Veteran consistently explained that he experienced a problem that he had not identified at the time as tinnitus, but which later became a constant ringing in his ears.  As such, he competently and credibly asserted that he experienced ringing in his ears in service, although it was not constant, and ever since, with an increasing presence.  

After carefully considering the record, the Board finds that the Veteran has provided competent and credible evidence of tinnitus since service.  Accordingly service connection for tinnitus is established, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

An Acquired Psychiatric Disability, to include PTSD

For PTSD claims, VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred . . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).  

Thus, VA has amended its rules for adjudicating PTSD claims under 38 C.F.R § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98. 

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors. 

The Board acknowledges the Veteran's contention that he engaged in combat, and that he was awarded an Air Force Medal with "V" device.  The Board is cognizant of his DD Form 214 which indicates that he was awarded an Air Force Commendation Medal with device, coupled with the National Personnel Records Center Transmittal of and /or entitlement to awards, which checked the box pertaining to Air Force Commendation Medal and "V" Device.  The Board, however, cannot find that the Veteran engaged in combat, especially where the Special Order to accompany the award references an Air Force Commendation Medal for noncombat meritorious service during the period from August 1975 to July 1978.  As such the combat presumption under 38 U.S.C.A. § 1154(b) does not apply, and service connection will be considered under the amended regulatory provision, 38 C.F.R. § 3.304(f)(3).

The Board will first consider whether the Veteran's claimed stressor event is consistent with the places, types, and circumstances of his service.  The Veteran has contended that he was exposed to various stressors in service, to include being housed near a mortuary and witnessing a proliferation of stacked silver coffins, and living in conditions with constant bombings of Viet Cong targets near the base such that he feared the hostilities around him.  

In July 2009 the RO made a formal finding of lack of information required to corroborate stressor(s) associated with a claim of service connection for PTSD.  

The Veteran's DD Form 214 shows that his military occupational specialty was in telecommunications operations.  In addition, his DD Form 214 shows that he had foreign and or sea service, and service treatment records indicate that the Veteran was treated in Taiwan, at which point he referenced service in Vietnam.  Service personnel records show the Veteran was assigned to temporary duty in South East Asia from July to September 1965.  BIRLS data sheet indicates "Y" for yes next to Vietnam service.

The Veteran has discussed several stressor events, the primary focus of which has been witnessing the large number of body bags and silver coffins at the base mortuary, in connection with nearby B52 bombings and noisy artillery.  He has described feeling horrified and constantly reminded that death was near and he was just a body bag away.  

VA treatment records show the Veteran sought treatment for symptoms such as nightmares, irritability, and intrusive thoughts.  Treatment included medications such as Trazadone, Prazosin, and Celexa.  Diagnoses included PTSD. 

An April 2007 Vet Center Intake Assessment indicated that the Veteran presented with symptoms consistent with PTSD, which was as likely as not related to military service in the Vietnam Theater as a communication specialist.  The Veteran related hyperarousal, sleep disturbance, cold sweats, and memory and other readjustment problems to the constant shelling sustained while stationed at Ton Son Nut air base.  A February 2007 VA treatment note by a resident physician and staff psychiatrist indicated that the Veteran met the criteria for PTSD.  Specifically, it discussed the Veteran's service in Vietnam for two months, during which time he was stationed next to a mortuary and reported that all he saw was dead people.  He reported that he used to feel intense fear and helplessness and that he continued to experience such feelings.  He indicated that he saw dead body parts in his dreams, and had flashbacks.  A May 2007 treatment note from a staff psychiatrist indicated that the Veteran endorsed chronic PTSD symptoms from the Vietnam War.  

Here, the Veteran has competently and credibly recounted his stressor of having witnessed stacked coffins outside the mortuary near where he was housed, which is consistent with the place, type and circumstance of his service stationed at an air base in Vietnam.  The Veteran has reported that he felt intense fear and helplessness in relation to such a stressor, and he has placed it in the context of fearing that he might also be shipped home in a coffin given the constant bombings taking place in close proximity to the air force base.  In addition, the Veteran's PTSD symptomatology has been related by psychiatrists to his experiences in the Vietnam War.  

There is at least an equipoise of the evidence, such that the Board gives the benefit of the doubt to the Veteran in finding that a grant of service connection is warranted for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f)(3); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Hepatitis

The representative has argued that the Veteran has residuals of his 1966 hepatitis, and tests should be performed.  The Veteran contends that he is unable to donate blood, or to drink alcohol as a result of his hepatitis in service.  

Service treatment records show that he was hospitalized from April 1966 to June 1966 for infectious hepatitis.  He was discharged with the advice to have his liver function tested in one month, and to avoid heavy exercise for 6 weeks and alcohol for 6 months.  

The record does not identify or contain any post-service medical records reflecting treatment for hepatitis.  In August 2003 the Veteran specifically wrote that he had not received treatment for hepatitis since service.  He then indicated that he exercised self-discipline, to which the Board assumes he is referencing his abstention from alcohol and donating blood.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding his allegations that he experienced hepatitis in service for which he was hospitalized, and his avoidance of alcohol and donating blood since service.  These statements are not probative as to the status of any current disability.  To this extent, the Veteran has claimed a hepatitis disability; however, he has not referenced any symptomatology regarding hepatitis.  The Board finds that the Veteran's assertions are of little or no probative value in deciding this appeal.

In the absence of evidence of a hepatitis disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a hepatitis disability is denied because current disability is not shown, or even alleged.  

Consequently, the Board finds the evidence of record is against the award of service connection for a hepatitis disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Effective Date

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In August 1982, the Veteran filed a claim of service connection, in pertinent part, for a back disability.  A December 1982 decision denied service connection based on the failure to report for a VA examination in November 1982.  

The Veteran claims not to have received notice of the 1982 decision; however, because the Board observes the notice was mailed to the correct address on file, it finds that the Veteran received such notice.  See 38 C.F.R. § 3.1(q); See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach).  As such, without an appeal or new evidence received, such decision became final.

On September 30, 2002, the Veteran filed his application to reopen his claim of service connection for a lumbar spine disability.  Between the 1982 denial of service connection and the September 30, 2002, application to reopen, there is nothing in the record from the Veteran indicating his desire to pursue a claim of service connection for a low back disability.  Further, there is nothing in the record that can be construed as an informal claim of service connection for a low back disability.  As such, an effective date prior to September 30, 2002, the date of the claim to reopen, is not warranted.  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to service connection for a hepatitis disability is denied.  

Entitlement to an effective date prior to September 30, 2002, for service connection for a lumbar spine disability is denied.  


REMAND

Left Knee Disability

The Veteran reported that he injured his left knee jumping a fence that was 9 to 12 feet tall in 1975, at the same time as when he injured his right knee.  Although the service treatment records do not mention the left knee injury, they do reflect a right knee injury, and the Veteran indicated that, at the time, his right knee injury was more severe and that the medical record inaccurately recorded his reports of pain.  

The Veteran was afforded a VA examination for his left knee in March 2007, at which time the claims folder was unavailable for review.  X-rays showed traction osteophytes at the superior pole of the patella with mild decreased joint space of the medial compartment without significant osteophyte formation.  Impression was of mild degenerative arthritis of the medial compartment of the left knee.  The examiner did not provide a nexus opinion as to whether such knee disability was at least as likely as not related to service, to include his reported in-service injury.  

As such, the March 2007 examination is inadequate, and remand for another examination is necessary.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Bilateral Hip Disability, to include as Secondary to Lumbar Spine Disability

A March 2010 rating decision denied entitlement to service connection for a bilateral hip disability.  The Board construes an April 2010 statement from the Veteran that he would like to reopen his claim for secondary service connection for a bilateral hip disorder as a notice of disagreement.  Remand for issuance of a Statement of the Case is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TMJ Disability

A service treatment note from February 1969 shows that the Veteran reported pain and locking of the mandibular joint for four months; however, no significant abnormality was seen according to a radiographic report.  A service treatment note from May 1969 indicated that the Veteran had a moderate right TMJ problem that apparently worsened following a third molar extraction.  The Veteran was assessed as having dysfunction syndrome, right TMJ, and received eleven treatments to the right TMJ, with reported relief. 

The Veteran contends that the dentist who pulled his tooth in service experienced such a difficult time that he pulled, twisted, and tugged, removing the tooth in parts.  He described the dentist as putting him in some sort of head lock.  He indicated that he experienced long-term effects, with soreness in the jaw joint, and locking, and popping of his jaw.  The Veteran reported that his jaw currently locks from time to time, and that he continues to feel occasional pain, and even bite his tongue.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Left Shoulder Disability

The Veteran reported that he injured his shoulder at the same time he injured his knees, when he jumped a fence that was 9 to 12 feet tall in 1975.  As with his left knee injury, he states that the reports of pain in the service treatment records were not accurately recorded, as the focus was on his right knee, which was at that time most severely injured.  

The Veteran has contended that he experiences pain in his left shoulder that is both sharp and dull, feeling heavy and weighty.  He indicated that he flexes and stretches his left shoulder in order to relieve the tightness and stiffness that he experiences on rising.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability is rated as 20 percent disabling prior to October 31, 2006, and 40 percent disabling thereafter.  He contends that he is entitled to an increased rating.  

The Veteran submitted an April 2006 claim for disability insurance benefits filed with the State of California, based on his diagnosis of chronic back pain with changes and sacralization of the lumbar spine.  As such, VA is on notice that the Veteran sought state disability benefits, and there is a reasonable possibility that such records of the claimed disability could help to substantiate the Veteran's claim.  The Board finds that these records should be associated with the claims file.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, the Veteran was most recently examined in March 2007 for his lumbar spine disability.  Although he was afforded a general medical examination in November 2009, it did not address the range of motion of the lumbar spine.  As such, a more recent VA examination is necessary in order to accurately rate the Veteran's lumbar spine disability.  See generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU

The Veteran last worked in February 2006 as a business coordinator and trainer for Computer Career Connection, prior to which he was a security manager.  The Veteran indicated that he is unemployed due to service-connected disabilities.  In September 2008 he reported that a VA Chapter 31 program indicated that he was prevented from attending training classes to prepare himself for the job market due to service-connected injuries.  As such, Vocational Rehabilitation records should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

In addition, the claim for TDIU is inextricably intertwined with the issues decided or remanded above, such that the Board will remand the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a Statement of the Case on the claim for entitlement to service connection for a hip disability, to include as secondary to service-connected lumbar spine disability.

2.  Obtain outstanding California state disability records.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

3.  Obtain outstanding Vocational Rehabilitation records and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Obtain and associate with the claims folder recent VA treatment records since 2008.  If unavailable, a formal finding to that effect should be associated with the claims folder.

5.  Following receipt of all outstanding medical and disability records, the Veteran should be afforded VA medical examination(s) for the purpose of determining the nature and etiology of his residuals of a jaw injury, to include TMJ, left knee disability, and left shoulder disability.

The claims file must be furnished to the examiner for review in connection with the examination.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  

After fully examining the Veteran and reviewing his medical history, the examiner should provide an opinion as to whether it is at least as likely as not that any current residuals of a jaw injury, to include TMJ; a left knee disability; or left shoulder disability is the result of, or is otherwise related to, the Veteran's service.  The examiner should discuss the Veteran's reported in-service dental treatment, and in-service injuries to his left knee and left shoulder, as described by the Veteran.  The examiner should provide a rationale for all conclusions reached.

6.  Arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and degree of severity of his service-connected lumbar disability.  The claims folder must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished, and all clinical findings should be reported and correlated to a specific diagnosis.

The examiner should identify the existence, and frequency or extent, as appropriate, of any and all orthopedic and neurological symptoms associated with the Veteran's low back disability.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should discuss the effect of the Veteran's low back condition on his employability.

All examination findings, together with a rationale for any opinions expressed, should be set forth in a report.  

7.  After undertaking any additional indicated development, and giving the appellant full opportunity to supplement the record, adjudicate the issues on appeal in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


